DISSENTING OPINION BY
ORIE MELVIN, J.:
¶ 11 am unable to agree with the Majority that the trial court abused its discretion in denying Appellants’ petition for relief from judgment of non pros. Accordingly, I respectfully dissent.
¶ 2 The Majority aptly observes that this Court reviews such an order for an abuse of discretion. “The denial of a petition to open and/or strike judgment of non pros is subject to the abuse of discretion standard; an exercise of that discretion will not be reversed on appeal unless there is proof of manifest abuse thereof.” Hoover v. Davila, 862 A.2d 591, 593 (Pa.Super.2004). The Rules of Civil Procedure provide the grounds which may form the basis for opening such a judgment:
Rule 3051. Relief from Judgment of Non Pros
(b) If the relief sought includes the opening of the judgment, the petition shall allege facts showing that (1) the petition is timely filed, (2) there is a reasonable explanation or legitimate excuse for the inactivity or delay, and (3) there is a meritorious cause of action.
Pa.R.C.P. 3051(b), 42 Pa.C.S.A.
¶ 3 The Majority also perceptively notes that the “present case hinges upon whether or not there is a reasonable explanation or legitimate excuse for Appellants’ failure to file the certificate of merit in timely fashion.” Opinion at 864. Based on my review of the record, however, I cannot agree that the trial court committed a manifest abuse of discretion in failing to find such an excuse. In Hoover, we approved the reasoning of the Honorable Stanton R. Wettick, Jr., of the Allegheny County Court of Common Pleas in Helfrick v. UPMC Shadyside Hospital, 65 Pa.D. & C.4th 420, (2003), which addressed this prong in the context of Rule 1042.6:
Plaintiffs petition does not set forth a reasonable explanation or legitimate excuse for the inactivity (the inactivity being the failure of plaintiffs counsel to file within the 60-day period a certificate of merit or a motion to extend the time for filing the certificate). This will be so in almost every case in which a judgment of non pros is entered for failure to file a certificate of merit. The plaintiff who has a reasonable explanation or legitimate excuse for not being able to timely file a certificate of merit may, instead, file a motion to extend the time for filing the certificate on or before the filing date that the plaintiff seeks to extend.
Hoover at 595 n. 3.
¶ 4 The record reveals that Appellants’ complaint sounding in legal malpractice was filed on October 23, 2003. Pursuant to Rule 1042.3, Appellants were required to file with the complaint, or not later than 60 days thereafter, a certificate of merit. Pa.R.C.P. 1042.3, 42 Pa.C.S.A. That Rule further provides that for “good cause shown” an extension for filing such a certificate may be granted by the trial court. Id. The 60-day period for filing a certificate of merit expired on December 22, 2003, and no motion seeking to extend the time for filing same had been presented or filed. Under these circumstances, the pro-thonotary properly entered judgment of non pros pursuant to Rule 1042.6.
¶ 5 I am not unsympathetic to counsel’s predicament; yet it must be noted that on *868December 18, 2003, a Thursday, the upcoming filing deadline was but a few days away, and the certificate of merit was not yet in hand.5 This Court has consistently held that, pursuant to the express language of the applicable Rules, the failure to file either a certificate of merit or a petition seeking an extension of time to do so warrants denial of a petition to open judgment. O’Hara v. Randall, 2005 PA Super 242, 879 A.2d 240 (2005); Yee v. Roberts, 2005 PA Super 240, 878 A.2d 906 (2005); Warner v. University of Pennsylvania Health System, 874 A.2d 644 (Pa.Super.2005); Parkway Corp. v. Margolis Edelstein, 861 A.2d 264 (Pa.Super.2004); Hoover, supra. I have grave concerns over the Majority’s decision to disregard the trial court’s discretion over such matters, and thereby implicitly create a newly-carved out exception to the plain language of the Rules of Civil Procedure governing professional liability actions. Moreover, I believe that the Majority’s reliance on Harris v. Neuburger, 2005 PA Super 228, 877 A.2d 1275 (2005), is misplaced.
¶ 6 In Harris, the appellants filed a medical malpractice action and provided to the defendants both an affidavit certifying the existence of expert reports and the expert reports themselves. The appellees failed, however, to file the requisite certificate of merit with the prothonotary. After judgment of non pros was entered, the appellees moved to open the judgment which the trial court granted. On appeal, this Court affirmed, finding that the purpose of Rule 1042.3 had been served and that the appellees reasonably believed their obligations had been met. Id. at ¶ 11. Significantly, we took note of our limited standard of review of the trial court’s decision and found no abuse of its discretion in granting the petition to open the judgment.
¶ 7 Instantly, there has been no suggestion that Appellants and/or their counsel “substantially complied” with the requirements of the applicable rules. Even more importantly, we are asked to review a decision of the trial court which denied such a petition. Once again, recognizing that the trial court is vested with the sound discretion to determine whether removal of a judgment of non pros is warranted under the facts presented, and based on our limited standard of review, I would affirm its order.
¶ 8 For all of these reasons, I respectfully dissent.

. See N.T. Argument, 4/21/04, at 4, where counsel stipulated to the facts asserted in the Affidavits executed by counsel for Appellants on December 20, 2003, and January 2, 2004. According to his Affidavit, counsel for Appellants intended to file the certificate of merit on the last possible day, Monday, December 22, 2003.